DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	1.	Claims 1-17, 19, 20 and 24 are pending and under consideration.
Nucleotide and/or Amino Acid Sequence Disclosures
2.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.

The sequence disclosures are located in TABLE 2-p.10. 
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 7 and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "PD-L1 expression is low" in claims 7 and 15 is a relative term which renders claims 7 and 15 indefinite.  The term "PD-L1 expression is low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not teach at what point the expression PD-L1 is considered low. 
Section 2171 of the M.P.E.P. states

Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:

(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 

(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of applicant or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

In the instant case of "PD-L1 expression is low" one of skill in the art could find representative examples in the art which have been defined in such terms, however, it is unclear at what point one of skill in the art would be infringing on the claims without limitations as to the metes and bounds of "PD-L1 expression is low".
Given the indefiniteness of claims 7 and 15, "PD-L1 expression is low" will be interpreted to be drawn to any level of PD-L1 expression throughout the Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim 1-10, 12-17, 19, 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0210769 A1 (Freeman et al. pub. July 30, 2015, filed Jan. 23, 2015), “Freeman” in view of US 2013/0072457 A1 (Saxty et al. Mar. 21, 2013, IDS), “Saxty”.
Freeman teaches treating cancer with an effective amount of anti-PD-1 antibody that blocks the interaction between PD-1 and PD-L1.  See abstract, ¶¶ 0010, 0142, 0144, 0211, 0408 and Fig.8A-8B.
Freeman teaches additionally treating with FGFR inhibitors.  See ¶¶ 0191, 0560, 0611, 0612, 0615, 0616 and 0654.
Freeman teaches treating lung cancer, non-small cell lung cancer (including squamous), small cell lung cancer, breast cancer, ovarian cancer, head and neck cancer, gastric cancer, esophageal cancer, and glioblastoma. See ¶¶ 0145-0155, 0235, and 0452-0482.
Freeman teaches treating cancers expressing PD-L1.  See ¶¶ 0155-0157. 
Freeman does not teach treating patients with FGFR variants or treating with the compound of Formula I. 

Saxty teaches treating cancer with FGFR mutations and translocations. See ¶¶ 1015-1023, 1058, 1061, and 1107-1111.  Saxty teaches that the FGFR inhibitors would have a particular application in treating cancers that express a mutated FGFR.  See ¶ 1110.
Saxty teaches analyzing biological samples from the patients for the analysis of FGFR mutations and variations.  See ¶¶ 1112-11124.  Saxty teaches that the samples include tumor biopsies and blood samples. See ¶¶ 01119 and 0122. Saxty teaches identification of an individual carrying a mutation in FGFR may mean that the patient would be particularly suitable for treatment with a FGFR inhibitor. See ¶¶ 1121 and 1130-1133.
Saxty teaches treating various cancers including breast, bladder, small cell and non-small cell lung cancer. See ¶¶ 1047-1048.
It would have been prima facie obvious at the time the invention was filed to combine the teachings of Freeman and Saxty given that the level of skill in the art was high (e.g. a physician) to treat cancers with FGFR variants with the combination of anti-PD-1 blocking antibodies of Freeman and the FGFR inhibitors of Saxty because Freeman teaches treating cancer with an effective amount of anti-PD-1 antibody that blocks the interaction between PD-1 and PD-L1 and additionally treating with FGFR inhibitors and Saxty teaches treating cancer with FGFR mutations and translocations with FGFR inhibitors,  including the compound of the instant Formula I,  and Saxty teaches the FGFR inhibitors would have a particular application in treating cancers that express a mutated FGFR.  One would have been motivated to treat with of anti-PD-1 .

5.	Claims 1-17, 19, 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0210769 A1 (Freeman et al. pub. July 30, 2015, filed Jan. 23, 2015), “Freeman” in view of US 2013/0072457 A1 (Saxty et al. Mar. 21, 2013, IDS), “Saxty” as applied to claims 1-10, 12-17, 19, 20 and 24 above, and further in view of  US 2015/0031703 (Suzuki Jan 29, 2015, IDS), “Suzuki” and in view of US 2015/0203589 A1 (Iavarone et al.  July 23, 2015, filed Jan 23 2015, IDS), “Iavarone”.
Freeman and Saxty teach as set forth above, but do not teach an FGFR fusion gene of claim 11. 
Suzuki teaches identification and treatment of cancers expressing FGFR3:TACC3 fusion proteins with compounds inhibiting the FGFR3:TACC3 fusions.  See abstract and claims 1-33.  
Suzuki teaches treating cancers with FGFR3:TACC3V1 and FGFR3:TACC3V3 fusions, which are SEQ ID NOs: 2 and 6 therein.  See ¶¶ 0163 and 0165, Examples 9 and 12-14 and claims 30-33.
 Suzuki teaches detecting the FGFR3:TACC3 fusions in blood and tumor biopsies.  See ¶¶ 0152 and 0153. 
Suzuki teaches that activating, transformative point mutations of FGFR3 occur in bladder cancer.  See ¶ 0003.  Suzuki teaches treating bladder and lung cancer with the FGFR3:TACC3 fusion inhibitors.   See ¶ 0014 and 0089 and claim 29. 

It would have been prima facie obvious at the time the invention was filed to combine the teachings of Freeman, Saxty and Suzuki given that the level of skill in the art was high (e.g. a physician) to treat cancers with the FGFR3:TACC3 and FGFR3 mutations of Suzuki with the combination of anti-PD-1 blocking antibodies of Freeman and the FGFR inhibitors of Saxty, Suzuki, and/or Iavarone because Freeman teaches treating cancer with an effective amount of anti-PD-1 antibody that blocks the interaction between PD-1 and PD-L1 and additionally treating with FGFR inhibitors, Saxty teaches treating cancer with FGFR mutations and translocations with FGFR inhibitors, Suzuki teaches treating cancer with FGFR3:TACC3 fusions and FGFR mutations with FGFR inhibitors and  Iavarone teaches JNJ-42756493 was effective at inhibiting the growth of tumors expressing FGFR3:TACC3 fusions.  One would have been motivated to treat with of anti-PD-1 blocking antibodies of Freeman and the FGFR inhibitors of Saxty, Suzuki, and/or Iavarone together or sequentially because Freeman teaches treating with both compounds in any order or combination and Suzuki teaches identification and treatment of cancers expressing FGFR3:TACC3V1 and FGFR3:TACC3V3 fusions with compounds inhibiting the FGFR3:TACC3 fusions proteins and  Iavarone teaches JNJ-42756493 was effective at inhibiting the growth of tumors expressing FGFR3:TACC3 fusions. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The ‘494 claims are drawn to:
1. A method of treating cancer in a patient comprising: administering to the patient a pharmaceutically effective amount of an antibody that blocks the interaction between PD-1 and PD-L1; monitoring the efficacy of the antibody; and if the antibody is not efficacious, evaluating a biological sample from the patient for a presence of one or more FGFR variants, wherein the one or more FGFR variants comprise an FGFR fusion gene, and wherein the FGFR fusion gene is FGFR2:AFF3; FGFR2:BICC1; FGFR2:CASP7; FGFR2:CCDC6; FGFR2:OFD1; FGFR3:BAIA P2L1; FGFR3:TACC3-Intron; FGFR3:TACC3V1; FGFR3:TACC3V3; or a combination thereof; and administering to the patient a pharmaceutically effective amount of an FGFR inhibitor if the one or more FGFR variants are present in the sample, wherein the FGFR inhibitor is the compound of formula (I) or a pharmaceutically acceptable salt thereof. 
    2. The method of claim 1, wherein the evaluating step further comprises measuring an expression level of PD-L1 in a biological sample and wherein the second administering step comprises administering the FGFR inhibitor if: the biological sample has a PD-L1 expression corresponding to an H-score of about 0 to about 99; or the biological sample has a PD-L1 expression level that is lower than a reference PD-L1 expression level. 
    3. The method of claim 1 or 2, wherein the biological sample is blood, lymph fluid, bone marrow, a solid tumor sample, or any combination thereof. 

    5. The method of claim 4, wherein the lung cancer is non-small cell lung cancer (NSCLC) adenocarcinoma, NSCLC squamous cell carcinoma, small cell lung cancer, or any combination thereof. 
    6. The method of claim 1, wherein the one or more FGFR variants further comprise an FGFR mutation, an FGFR amplification, or a combination thereof. 
    7. The method of claim 1, wherein the antibody that blocks an interaction between PD-1 and PD-L1 is an anti-PD-1 antibody, an anti-PD-L1 antibody, or a combination thereof. 
    8. The method of claim 2, wherein the cancer is lung cancer, bladder cancer, gastric cancer, breast cancer, ovarian cancer, head and neck cancer, esophageal cancer, glioblastoma, or any combination thereof. 
    9. The method of claim 8, wherein the lung cancer is non-small cell lung cancer (NSCLC) adenocarcinoma, NSCLC squamous cell carcinoma, small cell lung cancer, or any combination thereof. 
    10. The method of claim 2, wherein the one or more FGFR variants further comprise an FGFR mutation, an FGFR amplification, or a combination thereof. 
    11. The method of claim 2, wherein the antibody that blocks an interaction between PD-1 and PD-L1 is an anti-PD-1 antibody, an anti-PD-L1 antibody, or a combination thereof. 
    12. The method of claim 3, wherein the cancer is lung cancer, bladder cancer, gastric cancer, breast cancer, ovarian cancer, head and neck cancer, esophageal cancer, glioblastoma, or any combination thereof. 

    14. The method of claim 3, wherein the one or more FGFR variants further comprise an FGFR mutation, an FGFR amplification, or a combination thereof. 
    15. The method of claim 3, wherein the antibody that blocks an interaction between PD-1 and PD-L1 is an anti-PD-1 antibody, an anti-PD-L1 antibody, or a combination thereof. 
    16. The method of claim 1, wherein the biological sample: has a PD-L1 expression corresponding to an H-score of less than 20; or has a PD-L1 expression level that is lower than a reference PD-L1 expression level. 
    17. The method of claim 16, where the biological sample has a PD-L1 expression corresponding to an H-score of less than 20.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they relate to the same inventive concept and would have been obvious in view of the patented claims which have all of the characteristics of a method of treating cancer in a patient, comprising: administering to the patient a pharmaceutically effective amount of an antibody that blocks the interaction between PD-1 and PD-L1 and a pharmaceutically effective amount of an FGFR inhibitor, wherein the antibody that blocks the interaction between PD-1 and PD-L1 and the FGFR inhibitor are administered if one or more FGFR variants are present in a biological sample from the patient with obvious variations in sampling for the reasons set forth above. 


	

s 1-17, 19, 20 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 9,464,071 (Saxty et al. Oct. 11, 2016, IDS), “Saxty-071” in view of  US 2015/0210769 A1 (Freeman et al. pub. July 30, 2015, filed Jan. 23, 2015), “Freeman”, in view of US 2015/0031703 (Suzuki Jan 29, 2015), “Suzuki” and in view of US 2015/0203589 A1 (Iavarone et al.  July 23, 2015, filed Jan 23 2015), “Iavarone”.
Claims 1-45 of Saxty-071 are drawn a method for treating a subject suffering from cancer, said method comprising administering to the subject a compound selected from the group consisting of a compound of formula (I), 

    PNG
    media_image1.png
    141
    332
    media_image1.png
    Greyscale

including N-(3, 5-dimethoxyphenyl)-N'-(1-methylethyl)-N-[3-(1-methyl-1H-pyrazol-4-yl-)quinoxalin-6-yl]ethane-1,2-diamine.  See claims 18, 30, 31, 33, 35 and 36.
Saxty-071 claims treating lung cancer, squamous cell carcinoma, liver cancer, kidney cancer, breast cancer, colon cancer, colorectal cancer, prostate cancer, small cell lung cancer or non-small cell lung carcinoma.  See claims 19, 20, 44 and 45
Saxty-071 claims treating cancers with FGFR translocations and mutations.  See claims 22, and 24-27.
Saxty-071 does not specifically teach treating with an antibody that blocks the interaction between PD-1 and PD-L1 or identifying the FGFR variants. 
Freeman, Suzuki, and Iavarone teach as set forth above. 
prima facie obvious at the time the invention was filed to combine the teachings of the claims of Saxty-071, Freeman,  Suzuki, and  Iavarone given that the level of skill in the art was high (e.g. a physician) to treat cancers with FGFR3:TACC3 and FGFR3 mutations of Suzuki  and Saxty-071 with the combination of anti-PD-1 blocking antibodies of Freeman and the FGFR inhibitors of Saxty-071 because Freeman teaches treating cancer with an effective amount of anti-PD-1 antibody that blocks the interaction between PD-1 and PD-L1 and additionally treating with FGFR inhibitors and Saxty-071 treating cancer with FGFR mutations and translocations with FGFR inhibitors including the compound of the instant Formula I,  Suzuki teaches identification and treatment of cancers expressing FGFR3:TACC3V1 and FGFR3:TACC3V3 fusions with compounds inhibiting the FGFR3:TACC3 fusions protein, and  Iavarone teaches JNJ-42756493 (compound of Formula I) was effective at inhibiting the growth of tumors expressing FGFR3:TACC3 fusions. One would have been motivated to treat with of anti-PD-1 blocking antibodies of Freeman and the FGFR inhibitors of Saxty-071 together or sequentially because Freeman teaches treating with both compounds in any order or combination and Suzuki teaches treatment of cancers expressing FGFR3:TACC3V1 and FGFR3:TACC3V3 fusions with compounds inhibiting the FGFR3:TACC3 fusions proteins and Iavarone teaches JNJ-42756493 (compound of Formula I) was effective at inhibiting the growth of tumors expressing FGFR3:TACC3 fusions. 

8. 	Claims 1-17, 19, 20 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,856,236 B2 (Saxty et al. Oct. 11, 2016, IDS), “Saxty-236” in view of  US 2015/0210769 A1 (Freeman et al. pub. July 30, 2015, filed Jan. 23, 2015), “Freeman”, in view of US 2015/0031703 (Suzuki Jan 29, 2015),  in view of US 2015/0203589 A1 (Iavarone et al.  July 23, 2015, filed Jan 23 2015), “Iavarone”.
The claims of Saxty-236 teach a method of treating cancer by inhibiting FGFR kinase activity with a compound of Formula (I)

    PNG
    media_image2.png
    120
    315
    media_image2.png
    Greyscale
.  See claims 1, 2 and 12.

Saxty-236 claims treating lung cancer, squamous cell carcinoma, liver cancer, kidney cancer, breast cancer, colon cancer, colorectal cancer, prostate cancer, small cell lung cancer or non-small cell lung carcinoma.  See claims 15-20.
Saxty-236 does not specifically teach treating with an antibody that blocks the interaction between PD-1 and PD-L1 or identifying the FGFR variants. 
Freeman, Suzuki, and Iavarone teach as set forth above. 
It would have been prima facie obvious at the time the invention was filed to combine the teachings of the claims of Saxty-236, Freeman,  Suzuki, and  Iavarone given that the level of skill in the art was high (e.g. a physician) to treat cancers with FGFR3:TACC3 and FGFR3 mutations of Suzuki  and Saxty-236 with the combination of anti-PD-1 blocking antibodies of Freeman and the FGFR inhibitors of Saxty-236 because Freeman teaches treating cancer with an effective amount of anti-PD-1 antibody that blocks the interaction between PD-1 and PD-L1 and additionally treating with FGFR inhibitors and Saxty-236 teaches treating cancer with FGFR inhibitors including the compound of the instant Formula I,  Suzuki teaches identification and treatment of cancers expressing FGFR3:TACC3V1 and FGFR3:TACC3V3 fusions with . 

9. 	Claims 1-17, 19, 20 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 20 of U.S. Patent No. 9,493,426 (Angibaud et al. Nov. 15, 2016, IDS), “Angibaud-426” in view of  US 2015/0210769 A1 (Freeman et al. pub. July 30, 2015, filed Jan. 23, 2015), “Freeman”, in view of US 2015/0031703 (Suzuki Jan 29, 2015), “Suzuki” and in view of US 2015/0203589 A1 (Iavarone et al.  July 23, 2015, filed Jan 23 2015), “Iavarone”.
The claims of Angibaud teach a method of treating cancer by inhibiting FGFR kinase activity with a compound of Formula (I)

    PNG
    media_image3.png
    106
    239
    media_image3.png
    Greyscale

Angibaud-426 does not specifically teach treating with an antibody that blocks the interaction between PD-1 and PD-L1 or identifying FGFR variants. 

It would have been prima facie obvious at the time the invention was filed to combine the teachings of the claims of Angibaud-426, Freeman,  Suzuki, and  Iavarone given that the level of skill in the art was high (e.g. a physician) to treat cancers with FGFR3:TACC3 and FGFR3 mutations of Suzuki  and Angibaud with the combination of anti-PD-1 blocking antibodies of Freeman and the FGFR inhibitors of Angibaud-426  because Freeman teaches treating cancer with an effective amount of anti-PD-1 antibody that blocks the interaction between PD-1 and PD-L1 and additionally treating with FGFR inhibitors and Angibaud-426  teaches treating cancer with FGFR inhibitors including the compound of the instant Formula I,  Suzuki teaches identification and treatment of cancers expressing FGFR3:TACC3V1 and FGFR3:TACC3V3 fusions with compounds inhibiting the FGFR3:TACC3 fusions protein, and  Iavarone teaches JNJ-42756493 (compound of Formula I) was effective at inhibiting the growth of tumors expressing FGFR3:TACC3 fusions. One would have been motivated to treat with of anti-PD-1 blocking antibodies of Freeman and the FGFR inhibitors of Angibaud-426 together or sequentially because Freeman teaches treating with both compounds in any order or combination and Suzuki teaches treatment of cancers expressing FGFR3:TACC3V1 and FGFR3:TACC3V3 fusions with compounds inhibiting the FGFR3:TACC3 fusions proteins and Iavarone teaches JNJ-42756493 (compound of Formula I) was effective at inhibiting the growth of tumors expressing FGFR3:TACC3 fusions. 

10. 	Claims 1-17, 19, 20 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 20 of U.S. Patent No. 9,737,544 (Angibaud et al. Aug. 22, 2017, IDS), “Angibaud-544”  in view of  US 2015/0210769 A1 (Freeman et al. pub.  in view of US 2015/0203589 A1 (Iavarone et al.  July 23, 2015, filed Jan 23 2015), “Iavarone”.
The claims of Angibaud-544 teach a method for treating a subject suffering from, or being at risk of suffering from cancer, said method comprising administering to the subject a compound selected from the group consisting of a compound of formula (I-A) or (I-B):


    PNG
    media_image4.png
    216
    380
    media_image4.png
    Greyscale
, which are FGFR inhibitors. See columns 128-132.
Angibaud-544 does not specifically teach treating with an antibody that blocks the interaction between PD-1 and PD-L1 or identifying FGFR variants. 
Freeman, Suzuki, and Iavarone teach as set forth above. 
It would have been prima facie obvious at the time the invention was filed to combine the teachings of the claims of Angibaud-544 Freeman,  Suzuki, and  Iavarone given that the level of skill in the art was high (e.g. a physician) to treat cancers with FGFR3:TACC3 and FGFR3 mutations of Suzuki  with the combination of anti-PD-1 blocking antibodies of Freeman and the FGFR inhibitors of Angibaud-544 because Freeman teaches treating cancer with an effective amount of anti-PD-1 antibody that blocks the interaction between PD-1 and PD-L1 and . 

11. 	Claims 1-17, 19, 20 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 9,303,030 (Angibaud et al. Apr. 5, 2016, IDS), “Angibaud-030”  in view of  US 2015/0210769 A1 (Freeman et al. pub. July 30, 2015, filed Jan. 23, 2015), “Freeman”, in view of US 2015/0031703 (Suzuki Jan 29, 2015), “Suzuki” and in view of US 2015/0203589 A1 (Iavarone et al.  July 23, 2015, filed Jan 23 2015), “Iavarone”.
Claim 20 of Angibaud-030 teaches a method for the treatment of a disease state or condition mediated by a FGFR kinase, which method comprises administering to a subject in need thereof a compound of formula (I-A) or (I-B) according to claim 1, or an N-oxide thereof, a pharmaceutically acceptable salt thereof or a solvate thereof.:


    PNG
    media_image4.png
    216
    380
    media_image4.png
    Greyscale
.

Angibaud-030 does not specifically teach treating with an antibody that blocks the interaction between PD-1 and PD-L1 or identifying FGFR variants. 
Freeman, Suzuki, and Iavarone teach as set forth above. 
It would have been prima facie obvious at the time the invention was filed to combine the teachings of the claims of Angibaud-030, Freeman,  Suzuki, and  Iavarone given that the level of skill in the art was high (e.g. a physician) to treat cancers with FGFR3:TACC3 and FGFR3 mutations of Suzuki  with the combination of anti-PD-1 blocking antibodies of Freeman and the FGFR inhibitors of Angibaud-030 because Freeman teaches treating cancer with an effective amount of anti-PD-1 antibody that blocks the interaction between PD-1 and PD-L1 and additionally treating with FGFR inhibitors and Angibaud-030 teaches treating cancer with FGFR inhibitors, Suzuki teaches identification and treatment of cancers expressing FGFR3:TACC3V1 and FGFR3:TACC3V3 fusions with compounds inhibiting the FGFR3:TACC3 fusions protein, and  Iavarone teaches JNJ-42756493 (compound of Formula I) was effective at inhibiting the growth of tumors expressing FGFR3:TACC3 fusions. One would have been motivated to treat with of anti-PD-1 blocking antibodies of Freeman and the FGFR inhibitors of Angibaud-030 together or sequentially because Freeman teaches treating with both compounds in any order or . 

12. 	Claims 1-17, 19, 20 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-21 of U.S. Patent No. 9,757,364 (Angibaud et al. Sep. 12, 2017, IDS), “Angibaud-364”  in view of  US 2015/0210769 A1 (Freeman et al. pub. July 30, 2015, filed Jan. 23, 2015), “Freeman”, in view of US 2015/0031703 (Suzuki Jan 29, 2015), “Suzuki” and in view of US 2015/0203589 A1 (Iavarone et al.  July 23, 2015, filed Jan 23 2015), “Iavarone”.
Claims  1-21 of Angibaud-364 teaches a method for treating a subject suffering from or being at risk of suffering from a disease state or condition selected from: a carcinoma of the bladder, breast, colon, kidney, epidermis, liver, lung, oesophagus, head and neck, gall bladder, ovary, pancreas, stomach, cervix, endometrium, thyroid, prostate, or skin; gastrointestinal cancer: a hematopoietic tumour of lymphoid lineage; a hematopoietic tumour of myeloid lineage; multiple myeloma; thyroid follicular cancer; a tumour of mesenchymal origin; a tumour of the central or peripheral nervous system: melanoma; seminoma; teratocarcinoma; osteosarcoma; xeroderma pigmentosum; keratoctanthoma; Kaposi's sarcoma: myeloproliferative disorders; colorectal cancer; squamous cell carcinoma; and oral squamous cell carcinoma, said method comprising administering to the subject a compound selected from the group consisting of a compound of formula (I-A) or (I-B).:


    PNG
    media_image4.png
    216
    380
    media_image4.png
    Greyscale
.

Angibaud-364 does not specifically teach treating with an antibody that blocks the interaction between PD-1 and PD-L1 or identifying FGFR variants. 
Freeman, Suzuki, and Iavarone teach as set forth above. 
It would have been prima facie obvious at the time the invention was filed to combine the teachings of the claims of Angibaud-364, Freeman,  Suzuki, and  Iavarone given that the level of skill in the art was high (e.g. a physician) to treat cancers with FGFR3:TACC3 and FGFR3 mutations of Suzuki  with the combination of anti-PD-1 blocking antibodies of Freeman and the FGFR inhibitors of Angibaud-364 because Freeman teaches treating cancer with an effective amount of anti-PD-1 antibody that blocks the interaction between PD-1 and PD-L1 and additionally treating with FGFR inhibitors and Angibaud-364 teaches treating cancer with FGFR inhibitors, Suzuki teaches identification and treatment of cancers expressing FGFR3:TACC3V1 and FGFR3:TACC3V3 fusions with compounds inhibiting the FGFR3:TACC3 fusions protein, and  Iavarone teaches JNJ-42756493 (compound of Formula I) was effective at inhibiting the growth of tumors expressing FGFR3:TACC3 fusions. One would have been motivated to treat with of anti-PD-1 blocking antibodies of Freeman and the FGFR inhibitors of Angibaud-364 together or sequentially because Freeman teaches treating with both compounds in any order or . 

13.	Claims 1-17, 19, 20 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-21 of U.S. Patent No. 10,039,759 (Berdini et al. Aug. 7, 2018, IDS), “Berdini-759”  in view of  US 2015/0210769 A1 (Freeman et al. pub. July 30, 2015, filed Jan. 23, 2015), “Freeman”, in view of US 2015/0031703 (Suzuki Jan 29, 2015), “Suzuki” and in view of US 2015/0203589 A1 (Iavarone et al.  July 23, 2015, filed Jan 23 2015), “Iavarone”.

Claims 1-17, 19, 20 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-33 of U.S. Patent No. 10,045,982 (Berdini et al. Aug.14, 2018, IDS), “Berdini-982”  in view of  US 2015/0210769 A1 (Freeman et al. pub. July 30, 2015, filed Jan. 23, 2015), “Freeman”, in view of US 2015/0031703 (Suzuki Jan 29, 2015), “Suzuki” and in view of US 2015/0203589 A1 (Iavarone et al.  July 23, 2015, filed Jan 23 2015), “Iavarone”.

Claims 1-17, 19, 20 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-20 of U.S. Patent No. 10,052,320 (Woodhead et al. Aug.21, 2018, IDS), “Woodhead-320”  in view of US 2015/0210769 A1 (Freeman et al. pub. July 30, 2015, filed Jan. 23, 2015), “Freeman”, in view of US 2015/0031703 (Suzuki Jan 29, 2015),  in view of US 2015/0203589 A1 (Iavarone et al.  July 23, 2015, filed Jan 23 2015), “Iavarone”.
The Berdini-759, Berdini-982, and Woodhead-320 patent claims are drawn to treating cancer with FGFR kinase inhibitors. It would have been prima facie obvious at the time the invention was filed to combine the teachings of the patented claims of Berdini-759, Berdini-982, or Woodhead-320, Freeman, Suzuki, and Iavarone given that the level of skill in the art was high to treat cancers with FGFR3:TACC3 and FGFR3 mutations of Suzuki with the combination of anti-PD-1 blocking antibodies of Freeman and the FGFR kinase inhibitors of the patented claims for the reason set forth above based on the teachings Freeman, Suzuki, and Iavarone.

14.	Claims 1-17, 19, 20 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 16-23 and 31-38 of co-pending Application No. 16/723,975 (Platero et al. published as US 2020/0208224) in view of US 2015/0210769 A1 (Freeman et al. pub. July 30, 2015, filed Jan. 23, 2015), “Freeman”, in view of US 2015/0031703 (Suzuki Jan 29, 2015), “Suzuki” and in view of US 2015/0203589 A1 (Iavarone et al.  July 23, 2015, filed Jan 23 2015), “Iavarone”.
The ‘975 claims are drawn to: 
1.	A method of treating bladder cancer in a patient, the method comprising administering a fibroblast growth factor receptor (FGFR) inhibitor to the patient if a biological sample from the patient has been determined to comprise, FGFR3 S249C, wherein the FGFR inhibitor comprises a compound having the structure of Formula (I),

    PNG
    media_image5.png
    158
    539
    media_image5.png
    Greyscale


3.	The method of claim 1, wherein the method further comprises evaluating the biological sample from the patient for one or more mutants from a FGFR mutant gene panel comprising FGFR3 S249C Freeman teaches as set forth above.
34.  The method of claim 3, wherein the FGFR mutant gene panel further comprises FGFR3:TACC3 v1, FGFR3:TACC3 v3, FGFR3:BAIA P2L1, FGFR2:BICC1, FGFR2:CASP7, FGFR3 R248C, FGFR3 G370C, FGFR3 Y373C, or a combination thereof.
The ‘975 claims do not specifically teach treating with an antibody that blocks the interaction between PD-1 and PD-L1, treating other cancers or cancers with the FGFR fusions of claim 11. 
Freeman, Suzuki, and Iavarone teach as set forth above. 
It would have been prima facie obvious at the time the invention was filed to combine the teachings of the ‘975 claims, Freeman,  Suzuki, and  Iavarone given that the level of skill in the art was high (e.g. a physician) to treat cancers with FGFR3:TACC3 and FGFR3 mutations of Suzuki  with the combination of anti-PD-1 blocking antibodies of Freeman and the FGFR inhibitors of the ‘975 claims because Freeman teaches treating cancer with an effective amount of anti-PD-1 antibody that blocks the interaction between PD-1 and PD-L1 and additionally treating with FGFR inhibitors and the ‘975 claims teach treating cancer with FGFR inhibitors, . 
This is a provisional nonstatutory double patenting rejection.

15.	Claims 1-17, 19, 20 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23, 31, 32, 36,  and 47-59 of co-pending Application No. 16/136,201 (Platero et al. published as US 2019/0078166) in view of US 2015/0210769 A1 (Freeman et al. pub. July 30, 2015, filed Jan. 23, 2015), “Freeman”, in view of US 2015/0031703 (Suzuki Jan 29, 2015), “Suzuki” and in view of US 2015/0203589 A1 (Iavarone et al.  July 23, 2015, filed Jan 23 2015), “Iavarone”.
The ‘201 claims are drawn to:
1. A method of identifying a cancer patient that is responsive to treatment with a fibroblast growth factor receptor (FGFR) inhibitor comprising: evaluating a biological sample from the patient for a FGFR mutant from a FGFR mutant gene panel, wherein the FGFR mutant is a FGFR fusion gene or a FGFR single nucleotide polymorphism, and wherein said evaluating 
2. The method of claim 1, wherein the FGFR fusion gene comprises FGFR3:TACC3 v1, FGFR3:TACC3 v3, FGFR3:TACC3 Intron, FGFR3:BAIA P2L1, FGFR2:BICC1, FGFR2:AFF3, FGFR2:CASP7, FGFR2:CCDC6, or FGFR2:OFD1, or any combination thereof.
31. A method of treating a cancer patient with a fibroblast growth factor receptor (FGFR) inhibitor comprising: administering the FGFR inhibitor to the patient if a biological sample from the patient is determined to have at least one FGFR mutant comprising a FGFR single nucleotide polymorphism.
wherein the FGFR inhibitor comprises a compound having Structural Formula I: 
    PNG
    media_image5.png
    158
    539
    media_image5.png
    Greyscale


47.	The method of claim 31, wherein the biological sample from the patient has been determined to have one or more FGFR mutants from a FGFR mutant gene panel further comprising comprises: a) a FGFR fusion gene comprising FGFR3:TACC3 v1, FGFR3:TACC3 v3, FGFR3:TACC3 Intron, FGFR3:BAIA P2L1, FGFR2:BICC1, FGFR2:AFF3, FGFR2:CASP7, FGFR2:CCDC6, or FGFR2:OFD1, or any combination thereof; b) a FGFR single nucleotide 
The ‘201 claims do not specifically teach treating with an antibody that blocks the interaction between PD-1 and PD-L1, treating other cancers with the FGFR fusions of claim 11. 
Freeman, Suzuki, and Iavarone teach as set forth above. 
It would have been prima facie obvious at the time the invention was filed to combine the teachings of the ‘201 claims, Freeman,  Suzuki, and  Iavarone given that the level of skill in the art was high (e.g. a physician) to treat cancers with FGFR3:TACC3 and FGFR3 mutations of Suzuki  with the combination of anti-PD-1 blocking antibodies of Freeman and the FGFR inhibitors of the ‘201  claims because Freeman teaches treating cancer with an effective amount of anti-PD-1 antibody that blocks the interaction between PD-1 and PD-L1 and additionally treating with FGFR inhibitors and the ‘201  claims teach treating cancer with FGFR inhibitors, Suzuki teaches identification and treatment of cancers expressing FGFR3:TACC3V1 and FGFR3:TACC3V3 fusions with compounds inhibiting the FGFR3:TACC3 fusions protein, and  Iavarone teaches JNJ-42756493 (compound of Formula I) was effective at inhibiting the growth of tumors expressing FGFR3:TACC3 fusions. One would have been motivated to treat with of anti-PD-1 blocking antibodies of Freeman and the FGFR inhibitors of  the ‘201  claims together or sequentially because Freeman teaches treating with both compounds in any order or combination and Suzuki teaches treatment of cancers expressing FGFR3:TACC3V1 and FGFR3:TACC3V3 fusions with compounds inhibiting the FGFR3:TACC3 fusions proteins and Iavarone teaches JNJ-42756493 (compound of Formula I) was effective at inhibiting the growth of tumors expressing FGFR3:TACC3 fusions. 
This is a provisional nonstatutory double patenting rejection.
Conclusion
16.	No claims allowed.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER J REDDIG/            Primary Examiner, Art Unit 1642